--------------------------------------------------------------------------------


 
EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into effective as of the
31st day of December, 2006 (the "Effective Date") by and between GM Offshore,
Inc., a Delaware corporation (the "Company"), and Bruce A. Streeter (the
"Executive").
 
 
W I T N E S S E T H:
 
 
WHEREAS, the Company wishes to assure itself of the continued services of the
Executive for the period provided in this Agreement, and the Executive wishes to
serve in the employ of the Company on the terms and conditions hereinafter
provided; and
 
 
WHEREAS, it is in the best interests of the Company and its shareholders to
assure that the Company will have the continued attention and dedication of the
Executive to their assigned duties without distraction in potentially disturbing
circumstances arising from the possibility of a Change of Control (as defined in
Section 1 below) of GulfMark Offshore, Inc., a Delaware corporation ("Parent"),
which is the sole shareholder of the Company; and
 
 
WHEREAS, it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change of Control and to encourage the Executive's full attention
and dedication to the Company currently and in the event of any threatened or
pending Change of Control; and
 
 
WHEREAS, it is imperative to provide the Executive with compensation and
benefits arrangements upon a Change of Control which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other corporations.
 
 
NOW, THEREFORE, in order to accomplish these objectives, and in consideration of
the mutual covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:
 
 
1. Change of Control. For the purposes of this Agreement, a "Change of Control"
shall mean the occurrence of any one or more of the following:
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of Parent or (ii)
the combined voting power of the then outstanding voting securities of Parent
entitled to vote generally in the election of directors; provided, however, that
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from Parent; (ii) any acquisition by Parent; (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Parent or any corporation controlled by Parent; or

1

--------------------------------------------------------------------------------



 
(b) Parent shall sell, lease, exchange or transfer (in one transaction or a
series of related transactions) substantially all of its assets, except to a
wholly owned subsidiary; or
 
 
(c) Approval by the stockholders of Parent of any plan or proposal for the
liquidation or dissolution of the Company; or
 
 
(d) Individuals who, as of the date hereof, constitute the Board of Parent (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Parent's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
 
 
(e) Subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving Parent to a case
under Chapter 7; or
 
 
(f) Any consolidation, reorganization, or merger of Parent in which Parent is
not the continuing or surviving corporation or pursuant to which shares of
Parent's common stock would be converted into cash, securities or other
property, other than a consolidation, reorganization or merger of Parent in
which the holders of Parent's common stock immediately prior to the
consolidation, reorganization or merger have the same proportionate ownership of
common stock of the surviving corporation immediately after the consolidation,
reorganization or merger.
 
 
2. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
in accordance with the terms and provisions of this Agreement, for the period
commencing on the Effective Date and ending on December 31, 2007 (the "Term");
provided, however, that on such date and on each anniversary thereafter, the
Term of this Agreement shall automatically be extended for one additional year
unless either party shall have given notice at least 120 days prior thereto that
such party does not wish to extend the Term.
 
 
3. Terms of Employment. The following terms shall govern the Executive's
employment during the Term:
 
 
(a) Position and Duties.
 
 
(i) During the Term, the Executive shall be employed as President of the Company
with corresponding authority, duties and responsibilities.
 

2

--------------------------------------------------------------------------------



(ii) During the Term, and excluding any periods of vacation and sick leave to
which the Executive is entitled, the Executive agrees to devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive's reasonable best
efforts to perform faithfully and efficiently such responsibilities. During the
Term, it shall not be a violation of this Agreement for the Executive to serve
on corporate, civic or charitable boards or committees, deliver lectures,
fulfill speaking engagements, teach at educational institutions, and manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive's responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that to the extent that any such activities have been conducted by the Executive
prior to the Effective Date, the continued conduct of such activities (or the
conduct of activities similar in nature and scope thereto) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of the Executive's responsibilities to the Company.
 
(b) Compensation. During the Term, and prior to the termination of the
Executive's employment as described in Section 4 or 5 hereof, the Executive
shall be entitled to the following items of compensation:
 
 
(i) Base Salary. During the Term, the Executive shall receive an annual base
salary ("Annual Base Salary"), which shall be paid in equal installments on a
semi-monthly basis (less applicable withholding and salary deductions), of
$400,000.00. Any discretionary increase in Annual Base Salary during the Term
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. Annual Base Salary shall not be reduced after any such increase,
and the term "Annual Base Salary" as utilized in this Agreement shall refer to
Annual Base Salary as so increased.
 
 
(ii) Annual Bonus. During the Term, the Executive shall receive, for each fiscal
year ending during the Term, an annual bonus (the "Annual Bonus"), which shall
be paid in cash within ninety (90) days of the end of each fiscal year for which
the Annual Bonus is awarded, in an amount to be determined in accordance with
the Company’s Incentive Compensation Plan. Any discretionary increase in the
Annual Bonus during the Term shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.
 
 
(iii) Incentive, Savings and Retirement Plans. During the Term, the Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Company and its affiliated companies. As used in this Agreement, the term
"affiliated companies" shall include any company controlled by, controlling or
under common control with the Company.
 



3

--------------------------------------------------------------------------------



(iv) Welfare Benefit Plans. During the Term, the Executive and/or the
Executive's family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and its affiliated companies (including,
without limitation, medical, supplemental health, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other peer executives of the Company and its affiliated companies.
 
(v) Expenses. During the Term, the Executive shall be entitled to receive prompt
reimbursement for all reasonable out-of-pocket employment expenses incurred by
the Executive in accordance with the policies, practices and procedures of the
Company and its affiliated companies in effect with respect to other peer
executives of the Company and its affiliated companies.
 
 
(vi) Vacation. During the Term, and subject to the following provisions of this
paragraph, the Executive shall be entitled to five (5) weeks paid vacation at
the beginning of each fiscal year. Such vacations shall be taken at such times
as are consistent with the reasonable business needs of the Company. Up to 30
days of unused vacation time may be carried forward and used by the Executive in
succeeding years.
 
 
(vii) Automobile. During the Term, the Company will provide the Executive with
an automobile (the "Automobile") for use by the Executive in connection with the
performance of his duties under this Agreement. The Executive may also use the
Automobile for reasonable personal use. The Executive agrees to pay all
operating costs of the Automobile, and the Company agrees to reimburse to the
Executive, to cover operating costs of the Automobile related to non-personal
use, 87.5% of the actual operating costs of the Automobile upon the submission
by the Executive to the Company of receipts evidencing such operating costs.
 
 
(viii) Life Insurance. The Company has purchased a split dollar whole life
insurance policy on the life of the Executive with a face value of $500,000. The
insurance policy is owned by the Executive. The Executive has the right to
designate one or more beneficiaries, and to change such designation at any time
and from time to time. The Company shall continue to pay all premiums on such
policy. The Company owns the cash value of the insurance policy up to the
aggregate amount of premiums paid by the Company, and the Company shall be
entitled to recover from the cash value of the insurance policy or the death
proceeds the aggregate amount of premiums paid by the Company, pursuant to the
terms of a collateral assignment executed by the Executive for the purpose of
securing the Company's interest in the insurance policy. Such insurance coverage
shall be in addition to, and not in lieu of, any other insurance normally
provided by the Company to other peer executives of the Company and its
affiliated companies.
 
 
(ix) Club Membership. During the Term, the Company will pay all reasonable
period dues for membership in Royal Oaks Country Club of Houston.
 




(x) Office and Support Staff. During the Term, the Executive shall be entitled
to an office or offices of a size and with furnishings and other appointments,
and to secretarial and other assistance, at least equal to the most favorable of
the foregoing provided to other peer executives of the Company and its
affiliated companies.
 
(xi) Benefits Not in Lieu of Compensation. No benefit or perquisite provided to
the Executive shall be deemed to be in lieu of the Executive's Annual Base
Salary, Annual Bonus or other compensation.
 
 
4. Termination of Employment.
 
 
(a) Death or Disability. The Executive's employment shall terminate
automatically upon the Executive's death during the Term. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Term (pursuant to the definition of Disability set forth below), it
may give to the Executive written notice in accordance with Section 14(b) hereof
of its intention to terminate the Executive's employment. In such event, the
Executive's employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the "Disability Date"),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive's duties. For purposes
of this Agreement, "Disability" shall mean the absence of the Executive from the
Executive's duties with the Company on a full-time basis for 180 consecutive
days as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive's legal
representative (such agreement as to acceptability not to be withheld
unreasonably).
 
 
(b) Termination by the Company for Cause. The Company may terminate the
Executive's employment during the Term for Cause. For purposes of this
Agreement, "Cause" shall mean (i) the willful and continued failure by the
Executive to substantially perform his duties as an employee of the Company
(other than any such failure resulting from incapacity due to physical or mental
illness), which failure is not cured to the Board’s satisfaction within a
reasonable period after written notice thereof to Executive, (ii) the Executive
being convicted of or a plea of nolo contendere to the charge of a felony (other
than a felony involving a traffic violation or as a result of vicarious
liability), (iii) the commission by the Executive of a material act of
dishonesty or breach of trust resulting or intending to result in personal
benefit or enrichment to the Executive at the expense of the Company, or (iv) an
unauthorized absence from employment that is not cured to the Board’s
satisfaction within five (5) days after written notice thereof to Executive. For
purposes of this paragraph, no act, or failure to act, on the Executive's part
shall be considered "willful" unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was not in
the best interest of the Company. Notwithstanding the foregoing, the Executive
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds (⅔) of the entire authorized
membership of the Board at a meeting of the Board (after reasonable notice and
an opportunity for the Executive, together with counsel, to be heard before the
Board) finding that in the good faith of the Board the Executive was guilty of
conduct set forth in clauses (i), (ii), (iii) or (iv) of the second sentence of
this paragraph and specifying the particulars thereof in detail.
 

4

--------------------------------------------------------------------------------



 
(c) Voluntary Termination by Executive for Good Reason. The Executive's
employment may be terminated during the Term by the Executive for Good Reason.
For purposes of this Agreement, "Good Reason" shall mean:
 
(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3(a) or any removal of the Executive from or failure to re-elect the Executive
to any of such positions or any other actions by the Company which results in a
diminution in such position, authority, duties or responsibilities (except in
connection with the termination of the Executive's employment for Cause,
Disability or retirement or as a result of the Executive's death or by the
Executive other than for Good Reason or within a Change in Control Termination
Period), excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
 
(ii) a material breach of this Agreement by the Company, provided the Executive
gives the Company written notice of the occurrence of the breach which
specifically identifies the manner in which the Executive believes that the
breach has occurred and which is delivered to the Company within a reasonable
period (but in no event more than 30 days) after the Executive has knowledge of
the events asserted to give rise to the breach, and the Company fails to correct
such breach within a reasonable period (but in no event more than 30 days) after
receipt of such notice;
 
 
(iii) relocation of the Executive’s primary work location, without the
Executive’s consent, to a location more than 75 miles from the Executive’s
primary work location as of the Effective Date.
 
 
For purposes of this Section 4(c), any good faith determination of "Good Reason"
made by the Executive shall be conclusive.
 
 
(d) Termination by Executive during a Change in Control Termination Period. The
Executive may voluntarily terminate employment during a Change in Control
Termination Period. For purposes of this Agreement, “Change in Control
Termination Period” means the period beginning on the six (6) month anniversary
of a Change in Control and ending on the twelve (12) month anniversary of such
Change in Control. If the Executive’s employment terminates during a Change in
Control Termination Period due to death or Disability, such termination of
employment shall not be deemed to be a voluntary termination under this
paragraph (d) but shall be treated as a termination under paragraph (a) next
above.
 
 
(e) Retirement. The Executive may voluntarily terminate his employment for
Retirement. For purposes of this Agreement, “Retirement” means the Executive’s
voluntary termination of employment with the Company or any affiliated company,
other than for Good Reason or during a Change in Control Termination Period, on
or after attainment of age 62 and not becoming employed by any person or entity
that is engaged in the same or similar line of business as that of the Company
or an affiliated company as determined in the sole and absolute discretion of
the Board of Directors of the Company.
 

5

--------------------------------------------------------------------------------



 
(f) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason or during a Change in Control Termination Period,
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 14(b). For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than 15 days after the giving of such notice). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive's or the Company's rights hereunder.
 
(f) Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, during a Change in Control Termination Period, or for Retirement, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (ii) if the Executive's employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies the Executive of such termination, and
(iii) if the Executive's employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Date, as the case may be.
 
5. Obligations of the Company upon Termination
 
 
(a) Termination by the Executive for Good Reason or During a Change in Control
Termination Period or by the Company Other Than for Cause, Death or Disability.
If, during the Term, the Company shall terminate the Executive's employment
other than for Cause, Death or Disability or the Executive shall terminate
employment for Good Reason or during a Change in Control Termination Period:
 
 
(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:
 
 
A. the sum of (1) the Executive's Annual Base Salary through the Date of
Termination, (2) the product of (x) the Annual Bonus paid or payable to the
Executive for the immediately preceding year and (y) a fraction, the numerator
of which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365, (3) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon), provided that deferrals under any arrangement subject to Code
Section 409A shall be paid in accordance with the terms of such deferral
arrangement, and (4) any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), (3) and
(4) shall be hereinafter referred to as the "Accrued Obligations"); and
 

6

--------------------------------------------------------------------------------



 
B. an amount equal to 2.5 multiplied by the sum of (1) the Executive's Annual
Base Salary as in effect immediately prior to such Date of Termination, and (2)
the Annual Bonus paid or payable to the Executive for the immediately preceding
fiscal year; provided, however, that such amount shall be reduced by the present
value (determined as provided in Section 280G(d)(4) of the Internal Revenue Code
of 1986, as amended (the "Code")) of any other amount of severance relating to
salary or bonus continuation, if any, to be received by the Executive upon
termination of employment of the Executive under any severance plan, policy or
arrangement of the Company; and
 
 
(ii) any or all Stock Options and shares of restricted stock awarded to the
Executive under any plan not previously exercisable and vested shall become
fully exercisable and vested; and
 
(iii) for the remainder of the Term, provided that the Executive's continued
participation is possible under the general terms and provisions of such plans
and programs and permissible without violating the requirements of Code Section
409A, the Company shall continue benefits to the Executive and/or the
Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 3(b)(iv) if the Executive's employment had not been terminated in
accordance with the most favorable plans, practices, programs or policies of the
Company and its affiliated companies as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies and their families; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility; in
the event that the Executive's participation in any such plan or program is
barred, the Company shall arrange to provide the Executive with benefits
substantially similar to those which he is entitled to receive under such plans
and programs; and
 
(iv) subject to the provisions of Section 6, to the extent not theretofore paid
or provided and to the extent permissible without violating the requirements of
Code Section 409A, the Company shall timely pay or provide to the Executive
and/or the Executive's family any other amounts or benefits required to be paid
or provided or which the Executive and/or the Executive's family is eligible to
receive pursuant to this Agreement and under any plan, program, policy or
practice of or contract or agreement with the Company and its affiliated
companies as in effect generally thereafter with respect to other peer
executives of the Company and its affiliated companies and their families (such
other amounts and benefits shall be hereinafter referred to as the "Other
Benefits"); and
 
 
(v) the Executive shall be entitled to use of the Automobile until the earliest
to occur of (x) the date the Executive is employed elsewhere, or (y) six (6)
months from the Date of Termination; provided, however, that during such time
period, the Executive shall be solely responsible for all expenses incurred in
the use of the Automobile, including maintaining insurance of the same types and
at the same levels as previously maintained by the Company immediately prior to
the Date of Termination; and
 

7

--------------------------------------------------------------------------------



(vi) in addition to the benefits to which the Executive is entitled under any
retirement plans or programs in which the Executive participates or any
successor plans or programs in effect on the Date of Termination, the Company
shall pay the Executive in one sum in cash at the Executive's normal retirement
age as defined in the retirement plans or programs in which the Executive
participates or any successor plans or programs in effect on the Date of
Termination, an amount equal to the actuarial equivalent of the retirement
pension to which the Executive would have been entitled under the terms of such
retirement plans or programs without regard to "vesting" thereunder, had the
Executive accumulated an additional two and one-half (2-½) years of continuous
service at his Annual Base Salary in effect on the Date of Termination under
such retirement plans or programs reduced by the single sum actuarial equivalent
of any amounts to which the Executive is entitled pursuant to the provisions of
said retirement plans and programs; for purposes of this paragraph, "actuarial
equivalent" shall be determined using the same methods and assumptions utilized
under the Company's retirement plans and programs on the Effective Date; and


(vii) the Company shall promptly transfer and assign to the Executive all such
life insurance policies for which the Company or Parent was previously
reimbursing premium payments made by the Executive pursuant to an agreement
between the Executive and the Company or Parent; and
 
(viii) for a period of six (6) months after the Date of Termination, the Company
shall promptly reimburse the Executive for reasonable expenses incurred for
outplacement services and/or counseling.
 
 
(b) Termination upon Death. If the Executive's employment is terminated by
reason of the Executive's death during the Term, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for (i) payment of Accrued Obligations (which shall be
paid to the Executive's estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination) and (ii) the timely payment or
provision of any and all Other Benefits, which under their terms are available
in the event of death.
 
 
(c) Termination upon Disability. If the Executive's employment is terminated by
reason of the Executive's Disability during the Term, this Agreement shall
terminate without further obligations to the Executive, other than for (i)
payment of Accrued Obligations (which shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination) and (ii) the timely
payment or provision of any and all Other Benefits, which under their terms are
available in the event of a Disability.
 
 
(d) Termination for Retirement. If the Executive’s employment is terminated by
reason of Retirement during the Term, the Executive shall be entitled to the
following:
 
 
(i) payment of Accrued Obligations (which shall be paid to the Executive in a
lump sum in cash within 30 days of the Date of Termination); and
 

8

--------------------------------------------------------------------------------



 
(ii) any or all Stock Options and shares of restricted stock awarded to the
Executive under any plan not previously exercisable and vested shall become
fully exercisable and vested; and
 
 
(iii) the Executive shall be entitled to use of the Automobile for a period of
six (6) months from the Date of Termination; provided, however, that during such
time period, the Executive shall be solely responsible for all expenses incurred
in the use of the Automobile, including maintaining insurance of the same types
and at the same levels as previously maintained by the Company immediately prior
to the Date of Termination; and
 
 
(iv) until the Executive becomes eligible for Medicare, and to the extent the
Executive's continued participation is possible under the general terms and
provisions of the Company’s medical plans and programs and permissible without
violating the requirements of Code Section 409A, the Company shall continue to
provide medical benefits to the Executive and/or the Executive's family at least
equal to those which would have been provided to them if the Executive's
employment had not terminated; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical benefits
under another employer-provided plan, the medical benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility; in the event that the Executive's
participation in any such plan or program is barred, the Company shall arrange
to provide the Executive with benefits substantially similar to those which he
is entitled to receive under such plans and programs; and
 
(v) the Company shall promptly transfer and assign to the Executive all such
life insurance policies for which the Company or Parent was previously
reimbursing premium payments made by the Executive pursuant to an agreement
between the Executive and the Company or Parent.


 
(e) Termination by Company for Cause or by Executive Other than for Good Reason
or During Change in Control Termination Period. If the Executive's employment
shall be terminated for Cause during the Term, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive Annual Base Salary through the Date of Termination plus the amount
of any compensation previously deferred by the Executive and any accrued
vacation pay, in each case to the extent theretofore unpaid. If the Executive
terminates employment during the Term, excluding a termination for Good Reason,
during a Change in Control Termination Period, or Retirement, this Agreement
shall terminate without further obligations to the Executive, other than for
payment of Accrued Obligations and the timely payment or provision of any and
all Other Benefits. In such case, all Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.
 
 
6. Waiver of Rights For Other Severance. The Executive hereby agrees any and all
benefits or payments arising out of or relating to any plan, program, policy or
practice of or contract or agreement with the Company and its affiliated
companies relating to the severance of employment, shall be fully offset against
any benefits or payments due and owing hereunder.
 

9

--------------------------------------------------------------------------------



 
7. Non-Exclusivity of Rights. Nothing herein shall limit or otherwise affect
such rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
 
 
8. Full Settlement; Resolution of Disputes.
 
 
(a) The Company's obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as specifically provided in Section 5,
such amounts shall not be reduced whether or not the Executive obtains other
employment. The Company agrees to pay promptly as incurred, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.
 
 
(b) If there shall be any dispute between the Company and the Executive (i) in
the event of any termination of the Executive's employment by the Company,
whether such termination was for Cause, or (ii) in the event of any termination
of employment by the Executive, whether Good Reason existed, then, unless and
until there is a final, nonappealable judgment by a court of competent
jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, as the case may be, the Company shall pay all amounts, and provide
all benefits, to the Executive and/or the Executive's family or other
beneficiaries, as the case may be, that the Company would be required to pay or
provide pursuant to Section 5 as though such termination were by the Company
without Cause or by the Executive with Good Reason; provided, however, that the
Company shall not be required to pay any disputed amounts pursuant to this
paragraph except upon receipt of an undertaking by or on behalf of the Executive
and/or the Executive's family or other beneficiaries, as the case may be, to
repay all such amounts to which the Executive is ultimately adjudged by such
court not to be entitled.
 
 
9. Certain Additional Payments by the Company.
 

10

--------------------------------------------------------------------------------



 
(a) Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
9) (a "Payment") would be subject to the excise tax imposed by Section 4999 of
the Code, or any successor provision thereto, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then the Executive shall be entitled to
receive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and any
Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
 
 
(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company's
independent certified public accountants (the "Accounting Firm") which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred, and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
 

11

--------------------------------------------------------------------------------



 
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
 
 
(i) give the Company any information reasonably requested by the Company
relating to such claim,
 
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
 
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute and contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
 

12

--------------------------------------------------------------------------------



 
(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c) hereof, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall, subject to the Company's
complying with the requirements of Section 9(c), promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c) hereof, a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
 
 
10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this section constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.
 
 
11. Nonsolicitation; No Tampering. During the Term and, unless the Agreement
terminates pursuant to Section 5(a), through the first anniversary of the
expiration thereof, the Executive shall not (a) solicit, attempt to solicit,
request, induce or attempt to influence any distributor or supplier of goods or
services to the Company or its affiliated companies to curtail or cancel any
business they may transact with the Company or its affiliated companies; (b)
solicit, attempt to sell to, request, induce or attempt to influence any
customers of the Company or its affiliated companies or potential customers
which have been in contact with the Company or its affiliated companies to
curtail or cancel any business they may transact with any member of the Company
or its affiliated companies; or (c) solicit, attempt to solicit, request, induce
or attempt to influence any employee of the Company or its affiliated companies
to terminate his or her employment with the Company or its affiliated companies.
 
 
12. Remedies. The Executive acknowledges that a remedy at law for any breach or
attempted breach of the Executive's obligations under Sections 10 and 11 may be
inadequate, agrees that the Company may be entitled to specific performance and
injunctive and other equitable remedies in case of any such breach or attempted
breach, and further agrees to waive any requirement for the securing or posting
of any bond in connection with the obtaining of any such injunctive or other
equitable relief. The Company shall have the right to offset against amounts
paid to the Executive pursuant to the terms hereof any amounts from time to time
owing by the Executive to the Company. The termination of the Agreement shall
not be deemed a waiver by the Company of any breach by the Executive of this
Agreement or any other obligation owed the Company, and notwithstanding such a
termination the Executive shall be liable for all damages attributable to such a
breach.
 

13

--------------------------------------------------------------------------------



 
13. Successors and Assigns.
 
 
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.
 
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
 
14. Miscellaneous.
 
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
 
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
 
If to the Executive:   Bruce A. Streeter
                                                                            
11640 Noblewood Crest Lane
                                                                            
Houston, TX 77082
 
 
If to the Company:   GM Offshore, Inc.
                                                                            
10111 Richmond Ave., Suite 340
                                                                            
Houston, Texas 77042
 
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
 
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 

14

--------------------------------------------------------------------------------



 
(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.
 
 
(e) The Executive's or the Company's failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 4(c)(i)-(v) hereof, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.
 
 
15. Prior Employment Agreements Superseded. Upon execution and delivery of this
Agreement, any and all prior employment agreements, if any, between (a) the
Company, GulfMark Offshore, Inc., GulfMark International, Inc. and its and their
affiliates and subsidiaries and (ii) the Executive shall be of no further force
or effect and this Agreement shall supersede all such prior agreements, if any.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Executive:


/s/ Bruce A. Streeter
Bruce A. Streeter


Company:


GM OFFSHORE, INC.
By: /s/ Edward A. Guthrie
Title: Executive Vice President - Finance & CFO
 
The undersigned executes this Agreement to evidence its agreement to guarantee
to the Executive the prompt payment and the prompt performance when due of all
obligations and liabilities of the Company to the Executive arising out of or
pursuant to this Agreement, in which event the undersigned shall have all of the
rights of the Company described in this Agreement.
 
 
GULFMARK OFFSHORE, INC.
 
 
By: /s/ David J. Butters
 
 
Chairman of the Board
 
 


15

--------------------------------------------------------------------------------


 